﻿Sir, may I congratulate you on your election to the presidency. I know that, like your predecessor, Ambassador Salim of the United Republic of Tanzania, you will carry out your responsibilities with firmness, courtesy and skill.
74.	As a Commonwealth member, New Zealand welcomes to the Assembly the delegations of Saint Vincent and the Grenadines and Zimbabwe. They bring, from different parts of the world, special perspectives which will help us all in considering the serious problems which face us.
75.	In welcoming these two new Members, we should not forget that other peoples are also moving rapidly towards independence. In our part of the world Vanuatu, in the most difficult circumstances, came to full nationhood. As a neighbour we were delighted to welcome the new Republic into the fellowship of the South Pacific Forum. We have watched with great sympathy the moves to greater autonomy by the island groups that make up the Trust Territory of the Pacific Islands. New Zealand's immediate partners, the people of Tokelau, are assuming increasing responsibility for the government of their tiny country.
76.	The South Pacific is coming to the end of a long period of constitutional change. Twenty years ago, when the Declaration on the Granting of Independence to Colonial Countries and Peoples was adopted , New Zealand and Australia were the only independent countries in our region. Now there are some 13 independent or fully self-governing States. Some are represented here. In the course of time more will come, and the voice of the Pacific will be heard more insistently.
77.	As the United Nations has grown, its ways of doing business, as well as the scope of its activities, have changed. To some it seems a less effective, less purposeful Organization than it was. I know that this body is itself a reflection of the world around us—and that has been troubled enough. And yet it is difficult not to be pessimistic when we assess what has been achieved over the past year.
78.	Only last month the General Assembly met in special session to discuss development and economic issues. The session was convened against a background of mounting concern about the world economy. Every speaker at that session talked of the gravity of the present situation. Every speaker called for rapid change. Every speaker supported the launching of a new round of global economic negotiations.
79.	This was not mere rhetoric. During the past month I have spoken to many political leaders, especially from Asian and Pacific countries. It was crystal clear that all of us shared an overriding preoccupation with economic issues. Time and again I heard the same themes: terms of trade have deteriorated rapidly; inflation, most of it imported, is far too high; deficits are expanding at an unprecedented rate. The conventional answer—retrenchment—exacts a high economic price in terms of contraction of trade and stagnation of production. The political cost, not least in jobs lost and social disruption, is prohibitive. To cover their share of the total oil deficit, countries in our area have had to borrow heavily. For many of them, debt servicing burdens are already crippling. High interest rates and a good deal of nervousness on the part of the private banking system compound the problems of financing economic development in the face of the growing deficit problem.
80.	It is not surprising that Governments of developing countries—and quite a few in the more affluent world—are apprehensive, for tensions produced by economic forces induce political reactions.
81.	Yet at the recent eleventh special session the Assembly failed even to agree on procedures for carrying out the global negotiations, let alone to discuss an agenda. I can well understand the scepticism of those who ask whether the Assembly, or a derivative of it, is the best place in which to discuss complex international economic issues. I tend to agree with them. However, the Third United Nations Conference on the Law of the Sea has shown that it is possible to resolve a wide and complicated range of such issues in a forum in which all Member States are represented. If we can draw some encouragement from that example, we should not forget how long the process has taken and how much had to be done outside the main meetings to develop a consensus about legitimate objectives and priorities. Above all, we should remember that the Conference on the Law of the Sea is succeeding because it organized its negotiations on the basis of actual situations and shared interests—not on the basis of political alignments and regional groupings. I must emphasize that we do not have a decade to make progress on the world's urgent economic problems. We now have less than one year.
82.	If we are to make similar progress on global economic issues, we must tackle them with new urgency. We shall have to accept that there is not going to be a revolutionary change of attitude on the part of the wealthy industrialized countries—whether of West or East. Progress will come gradually and probably most effectively by using the specialist bodies. A central forum may well—and should—give drive and coherence to those negotiations. However, let us not expect too much from it. It simply is not realistic to believe that some supranational forum can direct and determine the course of negotiations in bodies like IMF, GATT and FAO. It is for these specialized bodies to take the immediate steps that are so essential. Here again, progress has been much too slow.
83.	We could speed up the global negotiations more effectively if we were first to call together a more limited but broadly representative informal summit, as proposed by the Brandt Commission.  It may be that the outlines of a broad consensus on the way forward are more likely to emerge from such a meeting than from a gathering of 150 or more. That was the view of the regional Meeting of Heads of Government of Commonwealth Countries, which I attended last month, at New Delhi. The Meeting of Finance Ministers of Commonwealth Countries in Bermuda was even more convinced of the need for action.
84.	What we discuss is at least as important as where we discuss it. It has concerned me that recent discussions in New York have become bogged down in proposals for an agenda which is all-encompassing and unselective. The consensus of the heads of Government and Finance Ministers I have listened to in the past month is that the international oil situation and its flow-on problems, especially in financing, is the major issue to be faced if the longer-term difficulties in the world economy and in the North-South dialogue are to be dealt with adequately.
85.	I do not want to be misunderstood by oil producers when I say that the central issue is to solve the problem of international balances of payments, particularly of developing countries. That means we must find an effective means of recycling the surpluses of the oil producers. I do not deny that oil was under-priced in the past. Nor am I suggesting that the large increase in oil prices since 1973 is the sole cause of the world's present economic woes. I am simply saying that this is a major and immediate problem which requires international action—now.
86.	Look at these facts. The forecast is that the combined deficit of developing countries over the next three years will be about $US 160 billion. There are only two possible ways of covering those deficits: one is through grant aid; the second is through borrowing, whether at commercial or concessional rates. Grant aid is not going to cover deficits of that size, even in the unlikely event that official development assistance performance improves dramatically. Whether the private banking system can cope is equally open to question. The previous round of recycling subjected it to considerable stress. In my view, greater involvement by international financial institutions and greater flexibility in their approach are now a necessity if global payments imbalances are not to widen, with grave economic consequences for us all.
87.	Institutions, no less than Governments, have to adapt to new circumstances. If they show no capacity to adjust, the pressures to set up new bodies to replace them will become irresistible. That is why at recent meetings New Zealand supported calls for IMF to play a much more positive and dynamic role in the recycling process in support of the private banking system. I am convinced that IMF has the skills and expertise which will enable it to respond to the needs of the world today.
88.	I believe that the decisions taken at the annual World Bank and IMF meetings last week in Washington bring those institutions closer to grappling with the recycling problem. New Zealand has continued to advocate the concept of symmetrical surveillance, so that the capacity of surplus countries and the needs of deficit countries can be matched. The adjustment burden is a problem for the international community operating through its public as well as its private institutions. The surplus nations must realize the serious difficulties which confront the oil-importing nations of the developing world. They must—and, I believe, will- acknowledge that their economic power can be used through increased commitments and guarantees for IMF in order to avert a series of national bankruptcies.
89.	The international community has the power and ingenuity to act quickly on critical economic issues. It must do so. If we are to bring new urgency and purpose to the economic negotiations of the Organization, then we have to ask ourselves whether a more functional negotiating format is called for. Does the group approach to negotiations still serve us well? On the evidence of those major United Nations economic conferences held during the past two years, I would have to say that I doubt it. The Brandt Commission reached a similar conclusion. Its report says:
"The process of reconciling differences within each group has often led to extreme positions driving out moderate ones: maximum demands elicit minimum offers." 
90.	But that is only one of the weaknesses of our present system. Another is that the specific interests of individual countries, or groups of countries, are often subordinated to the cause of group solidarity.
91.	The small island communities in the South Pacific are a case in point. Their economies are small and their resources limited. Dependent on a narrow range of exploitable commodities, highly sensitive to price fluctuations, handicapped by high transport costs and uncertain services to their main export markets, they are especially vulnerable to external influences which they cannot control. The fragility of their economies is increased by their isolation from each other and from neighbouring regions. No other factor so persistently hampers Pacific countries in the struggle to develop their resources and provide better lives for their people.
92.	Clearly, the island States of the Pacific have special needs, and the international community must be responsive to those needs. It is not just that they require development assistance, though that is essential. It is also a question of providing the mechanism by which small countries can express their concerns and get them dealt with effectively.
93.	It is not enough in the long run to label developing island countries as a separate category meriting special treatment. I believe that what those countries want, and what other countries in the so-called special categories want, too, is to take their place in the mainstream of international life. They do not want to be set apart for ever as societies which do not fit into some preconceived pattern. Regrettably, the international community seems to have settled for this option in drawing up an international development strategy for the 1980s.
94.	We in New Zealand have also suffered from the rigidities imposed by bloc diplomacy. Our specific economic circumstances and interests are obscured when the membership of the Organization is divided by shorthand expressions like "North" and "South", or labelled by groups.
95.	For years the world community has ignored the questions of food production and market access which are central to New Zealand's economic well-being. The group system of negotiation has effectively blocked our efforts to have these issues given greater priority. Now, it seems, they are beginning to receive due attention. There is a new awareness that it is all too easy to undermine the confidence of rural communities. No one knows this better than the developing countries which, during the past decade, have changed from being exporters to importers of food. More and more countries are coming to see that the double standards governing the international food trade have got to go. Unless that happens it will be an uphill battle to restore and sustain the confidence of farmers, and they are the people we look to if we are to feed the hungry of this world.
96.	In the struggle to overcome agricultural protectionism in the industrialized world, New Zealand's interests are essentially the same as those of the developing countries. With them, and with many others, we also have an interest in bringing about a more liberal trading system in all sectors. In the global negotiations, in the Organization for Economic Co-operation and Development, in UNCTAD, in GATT we shall work to that end with all who want a fairer trading system. If we achieve that, we may then see that expansion of world economic growth rates which is an essential ingredient of political stability and security.
97.	In your opening address, Mr. President, you reminded us that the vision of the men who established the Organization was one of a world at peace. You rightly said that that could be achieved only if the United Nations was determined to apply those principles for which it stands: to promote the self-determination of all peoples; to protect the sovereign equality of nations, especially the weak and the small; to promote human rights and freedom,
98.	It is chastening to think how far we have to go before we can say we have reached those goals which, by our membership, we have all set ourselves. That is all too clear from the political as well as the economic tensions that rock the world today. The principles that the Organization was established to defend have been persistently defied.
99.	Afghanistan is one crisis area that calls out for a speedy and just solution. Earlier this year New Zealand joined more than 100 Member States in supporting resolution ES-6/2 in which the Assembly deplored the armed intervention in that country. Immediate, unconditional and total withdrawal of all foreign troops was called for. That resolution was ignored. Soviet troops remain in Afghanistan. They are there because the regime they installed cannot survive without them. The people of Afghanistan have, by their resistance, shown their rejection of that regime and the alien forces which continue to prop it up.
100.	The Soviet invasion of Afghanistan violated the basic principles of the Charter. It threatened the security of neighbouring States. It increased tension in West Asia and the Indian Ocean region, and it has thrown into disarray the process, of detente to which the Soviet Union has so often pledged its commitment.
101.	There is only one sure way to reverse that dangerous situation and that is for the Soviet Union to display that respect for the principles of international behaviour which it champions so earnestly when the actions of others are concerned. It must withdraw its troops. It must allow the Afghan people to decide their own future freely and without interference.
102.	That assault on the sovereignty of a small neighbouring State has its parallel in South-East Asia. There a client Government has been imposed on the people of Kampuchea and maintained by force of arms. The situation in Kampuchea has implications for peace, stability and progress in the whole of South-East Asia.
103.	At the thirty-fourth session, the Assembly called for the immediate withdrawal of all foreign forces from Kampuchea. That call was disregarded. Those forces are still there and they are involved in fighting along the Thai-Kampuchean border and elsewhere. It is a matter of grave concern to New Zealand that there has been so little improvement in the situation since the Assembly last met in regular session. The longer the fighting goes on, the greater is the risk that the conflict could spread. Until there is a political settlement, there can be no regional stability and no sure end to the hardships of those ordinary people for too long caught up in a conflict in which they want no part.
104.	Relief efforts will be needed for a long time to come. It is essential that the relief operation should be able, without hindrance, to distribute supplies to those in greatest need, wherever they are. It is no less important that Kampuchea's agricultural production should be restored. Its economy must be revitalized so that the victims of the conflict can return to their homes and to a normal way of life.
105.	I know that the countries of South-East Asia want peace and stability. They want to pursue their economic development free from threats to their security. The Association of South-East Asian Nations [ASEAN] countries, with broad support from the international community, have consistently sought a durable political settlement. The resolution adopted last year set out the principles that must form the basis for a settlement.
106.	The Assembly needs to give stronger support to the search for a settlement. New Zealand welcomed the visit of the Secretary-General to Bangkok and Hanoi. Clearly, he can play a major role. We, like others, look to him to help get productive talks under way between Viet Nam and its ASEAN neighbours and to facilitate the holding of an international conference which is needed to reduce tension and achieve a just and lasting settlement.
107.	Another area in Asia which is subject to severe strains is the Korean peninsula. New Zealand will continue to support measures aimed at reducing tension in that area. We have been encouraged by the recent series of preliminary meetings between representatives from North and South Korea which have had as their objective the development of north-south contacts. We urge both sides to maintain the momentum of those meetings and to continue in good faith the search for a peaceful and lasting accommodation.
108.	The conflict between Iraq and Iran is also a matter of great concern to us. It has caused loss of life and damage in both countries and could, if fighting continues, have serious consequences within the region and beyond. We are anxious that the fighting should be halted so that the differences between the two countries can be resolved peaceably and soon. We support the appeal made by the Security Council to that end in its resolution 479 (1980) and welcome the efforts being made by others to bring about a peaceful settlement.
109.	It is no less urgent that a settlement should be negotiated in the Middle East. That dispute is a continuing threat to world peace and security. The peace treaty between Egypt and Israel  was a conspicuous step forward, but it was only a beginning. The hopes that it would lead to a comprehensive and durable peace based on the principles embodied in Security Council resolution 242 (1967) have not been realized. They will not be until Israel acknowledges the rights and aspirations of the Palestinian people. Those include the right to self-determination and the right to establish a separate State, if that is their wish. Equally, the unilateral declaration on Jerusalem and the continued establishment of settlements in occupied territories can hardly be construed as anything but obstructions to a negotiated settlement.
110.	The continuing detention of people from the American Embassy in Teheran is another grave cause of tension. New Zealand's position is clear. We deplore Iran's refusal to release the hostages. A speedy and honourable solution must be found—first for the sake of the people concerned, but also if we are to respect the principles of international law. We are certainly willing to join others in efforts to get a peaceful solution.
111.	A year ago New Zealand welcomed two major advances in the search for a peaceful settlement of the conflicts in southern Africa: the London conference on Zimbabwe and the resumption of negotiations on Namibia.
112.	Zimbabwe's presence here today is testimony to the determination of its people and of all those who have worked so hard for a just and equitable settlement. It is a particular pleasure to me that the Commonwealth was able to play a formative part in the peaceful transfer of power in that country.
113.	A similar transfer of power must also be the objective in Namibia. There is no good reason why the few issues that remain outstanding should not be settled quickly. It has long been time for the South African authorities to end their illegal occupation of Namibia. They must, if they want a peaceful settlement, co-operate with the Security Council in bringing independence to the people of Namibia. Just as in 1980 we welcomed the independence of Zimbabwe so in 1981	we should welcome that of Namibia.
114.	If there is to be lasting stability, however, the South African Government must move ahead with the dismantling of the apartheid system in South Africa itself. If there are signs that the present rulers of South Africa are beginning to understand the need for change, there is less evidence of serious commitment to this course. They must now demonstrate clearly and unequivocally by their actions and policies that institutionalized racism and the injustices and suffering that apartheid has inflicted on generations of Africans are being brought to an end. There is no other way to a peaceful future. The alternative, a vicious and bloody conflict, must be avoided. It can be, but only if the South African Government will promptly set about overturning the detestable system of apartheid.
115.	Increased tension in many parts of the world and, above all, the invasion of Afghanistan have had grave consequences for relations between the great Powers. Detente is in jeopardy.
116.	Nowhere has that been more clear than in negotiations on arms control and disarmament. Here the central need is for confidence that obligations assumed will be fully met, so it is no surprise that there has been no real forward movement. The SALT II Treaty remains un-ratified. The Vienna Talks on Mutual Reduction of Forces, Armaments and Associated Measures in Central Europe are stalemated. The sessions of the Committee on Disarmament have, by and large, been unproductive. The second Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons ended without agreement on a final declaration. Many countries, my own among them, rightly criticized the two super-Powers for lack of progress in their negotiations on arms control and disarmament.
117.	There is nothing in the relationship of those superpowers to suggest that we can expect quick progress on those arms control and disarmament issues which are essentially bilateral in nature. But that should not mean that movement must be held back in other areas. A fresh impetus is needed to get negotiations under way again.
118.	One such issue is a comprehensive test-ban treaty. No disarmament measure is more urgent. No one disputes the need for a treaty. The report presented to the Committee on Disarmament at the end of the latest round of bilateral talks showed that the negotiating States had made limited progress on many elements of critical importance. In our view, it is essential that a draft comprehensive test-ban treaty should be ready for consideration at the second special session on disarmament, in 1982. We believe, too, that a working group of the Committee on Disarmament should be established next year to begin negotiations on a treaty. One of its first tasks should be to devise a framework within which an international seismic detection system could operate to monitor adherence to the treaty.
119.	Many of these issues will continue to haunt the inter-national community throughout the i980s. There are others. What progress will we make in dealing humanely with the mass movement of displaced persons across borders? Will we be able to say, when it ends, that the Decade for Action to Combat Racism and Racial Discrimination has achieved its goals? The United Nations Decade for Women is already at mid-course. Will we be able to say in five years’ time that the lot of half the world's population has been greatly improved, when we know from the evidence given to the World Conference at Copenhagen in July, that the impact of the first five years has been so limited?
120.	The same question—whether achievement will match objectives—can be asked of many items on the Assembly's agenda. The answers, I believe, depend in large degree on whether we are willing to use the Organization sensibly, to seek genuine agreement to negotiate rather than declaim. Above all, it depends on whether we are able to break away from old rigidities and preconceptions and seek new ways of working together, ways which are imaginative and realist? That is the way for the world body, and for all of us, to face the challenges of this decade.
